928 A.2d 832 (2004)
192 N.J. 300
Jerret and Suzanne LeMAY, Plaintiffs,
v.
James J. REILLY, Beverly A. Reilly, Accuracy Home Inspection Inc., S.O.S. Pest Control, Inc., Therese Allegro and ERA Designs for Living, Inc., Defendants,
National General Insurance Company, Plaintiff-Respondent,
v.
James J. Reilly and Beverly A. Reilly, his wife, Defendants-Petitioners.
Supreme Court of New Jersey.
November 16, 2004.
This matter having been duly considered and the Court having determined that certification was improvidently granted;
It is ORDERED that the within appeal be and hereby is dismissed.